Citation Nr: 0801762	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-33 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for left hand numbness and 
weakness with atrophy of thenar eminence as secondary to the 
service-connected disability of left shoulder derangement.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1978 to 
November 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The December 2003 rating decision denied service connection 
for left hand numbness and weakness with atrophy of thenar 
eminence.  The veteran submitted a written communication in 
April 2004, wherein he referred to the submission of 
additional medical evidence in support of his "pending 
appeal."  While the RO considered the April 2004 letter to 
be a new claim for service connection, and issued an August 
2004 rating decision continuing the denial of service 
connection for left hand numbness and weakness with atrophy 
of thenar eminence, the April 2004 written communication from 
the veteran is properly considered a notice of disagreement 
with the December 2003 rating decision.  The letter was 
received shortly after the December 2003 rating decision and 
can reasonably be construed as disagreement with that rating 
decision.  The April 2004 letter refers to the veteran's 
"pending appeal" which indicates a desire for appellate 
review.  Therefore, the August 2004 rating decision and the 
September 2005 statement of the case are readjudications of 
the claim.  The veteran perfected his appeal by submitting a 
substantive appeal that was received in October 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Following the issuance of a statement of the case in 
September 2005, the veteran's representative submitted a copy 
of a progress note from Dr. Victor M. Mojica Preciado that 
discusses the veteran's left arm atrophy and weakness as due 
to the pain caused by the veteran's left shoulder disability.  
The RO did not review this evidence in reference to the 
veteran's current claim for service connection for left hand 
numbness and weakness with atrophy of thenar eminence.  The 
RO has not reviewed this evidence, and the veteran has not 
waived his right to initial RO consideration of this 
evidence.  Thus, a remand will be necessary for this 
procedural safeguard.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003). 

Accordingly, the case is REMANDED for the following action:

1. The RO should readjudicate on the 
merits the claim of service 
connection for left hand numbness 
and weakness with atrophy of thenar 
eminence as secondary to the 
service-connected disability of left 
shoulder derangement, specifically 
including initial consideration of 
the additional evidence received by 
the Board (the July 2005 progress 
note authored by Dr. Mojica).  

2.  If the determination remains 
unfavorable to the veteran, he and 
his representative should be 
provided with a supplemental 
statement of the case and should be 
afforded an opportunity to respond 
before the case is returned to the 
Board for further review.

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



